Citation Nr: 0821992	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a higher initial rating for right elbow 
osteoarthritis, evaluated as 20 percent disabling from March 
6, 2003. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The veteran had active service from October 1956 to August 
1958.  He also had service in the Army Reserves after that.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  (The veteran filed his original claim in 
March 2003, and in doing so he identified a Social Security 
number different from the one VA has since used for VA claims 
purposes.  Despite the discrepancy, the Board will use the 
number VA has used in order to remain consistent.)

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the right elbow 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.


FINDING OF FACT

The veteran's service-connected right elbow disability is 
manifested by flexion limited to 125 degrees, with pain from 
90 to 125 degrees, and extension limited to 30 degrees with 
pain throughout.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for right elbow osteoarthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207, 5208 
and 5213 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and June 2003, well before the AOJ's initial adjudication of 
the claim.  

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the criteria for rating right 
elbow osteoarthritis and award of an effective date for 
service connection were provided to the veteran in the SOC 
issued in May 2005.  Thus, although this required notice was 
not provided until after the RO's initial adjudication of the 
appellant's claim, and while the notice was provided in a SOC 
rather than a letter, the veteran was nevertheless given 
notice of these criteria and an opportunity to respond.  
Consequently, a remand to provide the same notification a 
second time is not necessary.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issue 
on appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured examinations in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet. 

The veteran injured his right elbow when he fell out of bed 
from the top bunk in April 1958.  His SMRs show that he was 
diagnosed with traumatic synovitis with hemarthrosis.  The 
veteran spent two weeks in a long-arm cast as a result of his 
injury.  His SMRs show that he was advised to continue heat 
treatment and extension exercises for his right elbow.  His 
discharge examination showed that his right elbow flexed to 
45 degrees, extension lacked 35 degrees, supination and 
pronation were normal, and there was no tenderness or 
weakness.

A February 2003 VA examination showed that the right elbow 
had unspecified decreased range of motion including 
internal/external rotation, flexion and extension both to 
approximately 150 degrees.  The veteran reported that he had 
decreased use of his right arm, but that he learned to 
accommodate most of his movements.  The veteran also reported 
occasional discomfort in his right elbow.

An August 2004 VA examination showed that the veteran did not 
have pain with palpation of the elbow.   No edema or muscle 
atrophy was noted.  The right elbow had active flexion to 125 
degrees with pain from 90 to 125 degrees, active extension to 
30 degrees with pain during all of extension, and active 
supination and pronation to 85 degrees without pain.  The 
veteran was able to perform repetitive flexion and extension 
of the elbow with two-pound weights five times, with 
increasing pain on the right, but no loss of range of motion.  
The veteran could only perform two repetitions with a five-
pound weight due to weakness and increased pain.  

The veteran reported a chronic dull ache rated 2-3/10 on a 
pain scale with intermittent stiffness and popping.  No 
instability or locking were reported.  He also reported that 
he did not treat his right elbow with pain medication and 
that he has adapted his lifestyle to deal with chronic pain 
and a decreased range of motion since service.  The veteran 
also reported that he has flare-ups varying in frequency 
consisting of worsening pain with severity of 5-10 on a pain 
scale.  Flare-ups reportedly lasted just a few seconds.  The 
flare-ups occur when the veteran is trying to lift something 
while extending his right arm.  He reported that he rests to 
alleviate such flare-ups.  The veteran reported that he does 
not lose range of motion during flare-ups of worsening pain.  
He does have some weakness, which causes him to stop the 
activity.  He does not use any assistive devices and never 
had surgery on the elbow.  There were no reported post-
service injuries to the elbow and no dislocation.  The 
veteran reported that he has problems with his daily 
activities if he is lifting anything above his head.  He 
reported that lifting a five-gallon bucket of water is 
difficult. 

The examiner reviewed the veteran's claims file, including 
his SMRs, and an x-ray of the right elbow taken in August 
2004 that showed no joint effusion; normal alignment; normal 
joint space at the elbow joint, but a moderate joint space 
loss at the radial head-capitulum articulation.  

A November 2004 medical opinion from a private physician, J. 
H., M.D. diagnosed the veteran with severe post-traumatic 
arthritis of the right elbow.  He opined that the veteran had 
severe limitation of the use of his elbow.  Dr. J. H. 
reported that the veteran could not extend his elbow more 
than -45 degrees to the neutral plane, but that the veteran's 
other range of motion appeared to be normal.  Dr. J. H. 
reviewed the veteran's x-rays and noted a degenerated 
articular surface consistent with physical findings.  Dr. J. 
H. opined that the veteran was unable to perform any heavy 
lifting due to his arthritis of the elbow and that his 
recommendations for treatment were oral anti-inflammatories, 
an intra-articular injection, or a total elbow arthroplasty 
or replacement.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the veteran's 
service-connected joint disability.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's right 
elbow disability as a claim for a higher evaluation of the 
original award, effective from March 6, 2003, the date of 
award of service connection.

The veteran has been diagnosed with arthritis due to trauma 
that has been substantiated by x-ray findings.  Arthritis due 
to trauma is addressed by Diagnostic Code 5010.  Diagnostic 
Code 5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

In accordance with the foregoing, the veteran's arthritis of 
the right elbow has caused limitation of motion, which is 
evaluated utilizing Diagnostic Code 5206, limitation of 
flexion of the forearm; Diagnostic Code 5207, limitation of 
extension of the forearm; or, when flexion of the forearm is 
limited to 100 degrees and extension is limited to 45 
degrees, Diagnostic Code 5208.  

The veteran is right-handed.  Under Diagnostic Code 5206, a 
non-compensable (zero percent) rating is for application when 
flexion of the major/dominant elbow is limited to 110 
degrees; a 10 percent rating is for application when flexion 
is limited to 100 degrees; a 20 percent rating is for 
application when flexion is limited to 90 degrees; a 30 
percent rating is for application when flexion is limited to 
70 degrees; a 40 percent rating is for application when 
flexion is limited to 55 degrees; and a 50 percent rating is 
for application when flexion is limited to 45 degrees.  

Here, the medical evidence shows that, at worst, since the 
effective date of service connection, flexion of the 
veteran's right elbow has been limited to 125 degrees, which 
does not warrant a compensable rating under Diagnostic Code 
5206.  However, it has been shown that he has pain that began 
at 90 degrees.  With consideration of functional loss that is 
caused by such pain, and with application of reasonable doubt 
in the veteran's favor, it may be said that functional losses 
equate to limitation of flexion to 90 degrees, which warrants 
the currently assigned 20 percent rating.

Under Diagnostic Code 5207, rating extension of the major 
elbow joint, a 10 percent rating for application when 
extension is limited to 45 or 60 degrees; a 20 percent rating 
is for application when extension is limited to 75 degrees; a 
30 percent rating is for application when extension is 
limited to 90 degrees; a 40 percent rating is for application 
when extension is limited to 100 degrees; and a 50 percent 
rating is for application when extension is limited to 110 
degrees.  

Here, the evidence shows that extension of the veteran's 
right elbow has been shown to be limited to 30 degrees, which 
is non-compensable under Diagnostic Code 5207.  This is so 
even when pain is considered-the limitation is no worse than 
30 degrees.  Thus, when considering Diagnostic Codes 5206 and 
5207, a rating higher than the currently assigned 20 percent 
is not warranted, either by rating flexion, extension, or 
both.  

Under Diagnostic Code 5208, the only rating available is the 
currently assigned 20 percent, and a higher rating is 
therefore not warranted utilizing Diagnostic Code Diagnostic 
Code 5208.  Moreover, the veteran does not meet the criteria.  
He has limited flexion to 90 degrees when the onset of pain 
is considered, but he does not experience a 45-degree 
limitation of extension or worse.

The only other potentially applicable Diagnostic Code is 
Diagnostic Code 5213, where a 30 percent rating is assignable 
when there is limitation of pronation with motion lost beyond 
the middle of the arc.  A 20 percent rating is warranted for 
motion lost beyond the lst quarter of arc, the hand does not 
approach full pronation.  Also loss of supination to 30 
degrees or less warrants a 10 percent rating.  Here, the only 
relevant evidence of record, the report of the August 2004 
examination, shows that the veteran could pronate to 85 
degrees, which is normal for VA rating purposes, and is well 
beyond the middle of the arc.  38 C.F.R. § 4.71a, Plate I.  
Supination was also normal.  A rating is therefore not 
warranted utilizing Diagnostic Code 5213.  

In sum, the evidence of record shows that the veteran's 
disability picture more nearly approximates the currently 
awarded 20 percent, and that a higher rating is not 
warranted.  38 C.F.R. § 4.7.  The Board recognizes that Dr. 
J. H. opined that the veteran has severe limitation of the 
use of his elbow.  However, the opinion does not mention any 
limitation of flexion of the forearm and shows that extension 
is limited to 45 degrees.  Dr. J. H. specifically noted that, 
other than loss of extension, the veteran's other motion was 
normal.  Such findings would warrant no higher rating than 
currently awarded.  In fact, with such limitation of 
extension and no limitation of flexion, only a 10 percent 
rating would be assignable under Diagnostic Code 5207.  
Unlike Dr. J. H., the VA examiner reviewed the veteran's 
SMRs, examined the veteran, tested the flexion and extension 
of the veteran's right forearm, and took into account the 
effects of pain on use, functional loss, and incoordination.  
The VA examiner's opinion is therefore of greater evidentiary 
weight than the private opinion.  

In sum, based on the all of the relevant medical evidence of 
record, the Board finds that the veteran's right elbow 
disability picture more nearly approximates the criteria 
required for the currently assigned 20 percent rating, and 
that a higher rating under a different diagnostic code is not 
warranted at any time since the initial effective date of 
March 6, 2003.  38 C.F.R. § 4.7.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the right elbow 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's elbow 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  In this case, the very problems 
reported by the veteran are specifically contemplated by the 
criteria discussed above, including his problem with pain.  
38 C.F.R. § 4.40.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an initial rating higher than 20 percent for 
the veteran's service-connected right elbow osteoarthritis is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


